Resolving two separate indictments charging a total of four felonies, defendant pleaded guilty to two counts of criminal sale of marihuana in the second degree. County Court thereafter sentenced defendant consistent with the plea agreement as a second felony offender to consecutive terms of imprisonment of 21/2 years followed by one year of postrelease supervision.
Defendant’s sole contention on this appeal is that the sentences imposed are harsh and excessive. We disagree. Noting defendant’s extensive criminal history, we discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentences in the interest of justice (see People v Barringer, 54 AD3d 442, 444 [2008]). Accordingly, the judgment is affirmed.
Peters, J.E, Rose, Kane, Malone Jr. and Stein, JJ., concur. Ordered that the judgment is affirmed.